EXHIBIT 10.13
 
Consulting Agreement


This Consulting Agreement (this “Agreement”) is made as of August 16, 2013, by
and between Green Hygienics, Inc. (the “Company”), a Florida corporation,
located 316 Del Prado Blvd. South, Suite 204, Cape Coral, Florida 33990, and its
subsidiaries and/or affiliates, and Determinaction Business Advisory (the
“Consultant”), an individual, located at 1648 Plateau Cres, Coquitlam, BC, V3E
3B3, Canada.


Recitals


A.  
The Company is duly organized and validly existing as a Company in good standing
under the laws of the State of Florida, who is in the business of importing and
wholesaling paper products. The Company may also engage in other related and
affiliated businesses.



B.  
The Consultant is a partnership which specializes in financial matters and its
related activities. The Company finds the experience and knowledge of the
Consultant to be advantageous to the Company. The Consultant’s principal,
Sugiarto “Awie” Kardiman, will solely provide the services, as defined within
the Agreement, to the Company.



C.  
The Company desires to engage the Consultant, and the Consultant desires to be
so engaged, on the terms and conditions set forth below.



Agreement


Now therefore, in consideration of the Recitals, which shall be deemed to be a
substantive part of this Agreement, and the mutual covenants, promises,
agreements, representations, hereinafter set forth, the parties hereto do hereby
covenant, promise, agree, represent and warrant as follows:


1.  
Consulting.



1.1.  
The Company hereby contracts the Consultant to a full time basis work related to
accounting and other applicable work, as assigned, using the title Controller
(the “Services”). The Consultant shall report to the Chief Financial Officer
(“CFO”) of the Company. The Consultant shall not be able to bind the Company.
The Consultant hereby accepts such consulting with the Company and agrees to
render the Services for and on behalf of the Company on the terms and conditions
set forth in this Agreement. The power to direct, control and supervise the
services to be performed, the means and manner of performing the Services and
the time for performing the Services shall be exercised by the CFO, provided,
however, that the CFO shall not impose any consulting constraints or duties
which would require the Consultant to violate any law, statutes, ordinance, rule
or regulation now or hereinafter in effect.

 

      Consultant    Company

 
1

--------------------------------------------------------------------------------

 


1.2.  
It is expressly acknowledged by the parties hereto that Consultant is an
independent contractor and nothing in this Agreement is intended nor shall be
construed to create an employer/employee relationship or a joint venture of any
kind including any principal/agent relationship between the Company and
Consultant. The Company shall not have any right to exercise any control or
discretion over the manner or method by which Consultant performs services
hereunder; provided, however, the services to be provided by Consultant
hereunder shall be provided in a manner consistent with the professional
standards governing such services and the provisions of this Agreement. Neither
party shall have any authority to act for the other party, except as expressly
provided herein, and Consultant shall have no right or power to create any
liability or obligation for or on behalf of the Company or to sign any documents
on behalf of the Company.



1.3.  
The compensation for the Consultant is as follows:



1.3.1.  
Shall commence on August 16, 2013 and will be at the rates as follows payable to
the Consultant:



1.3.1.1.  
Monthly fees as follows: $12,500 payable on the 15th and last day of the month.

 
1.3.1.2.  
The consultant will receive 300,000 options for common stock of the parent
company, Green Innovations Ltd., traded under the symbol GNIN.OB (the
“Options”). The options will vest over three years and will have an exercise
price of $0.278.



2.  
Term.



2.1.  
Agreement is for two years.



2.2.  
Either party may terminate the Agreement with thirty (30) days’ notice to the
other party.



2.3.  
Consultant may elect to terminate this Agreement for Good Reason upon three (3)
days’ written notice to the Company. “Good Reason” means any of the following:
(a) the Consultant must terminate due to personal reasons, and (b) the Company
commits a material breach of this Agreement which is not cured by the Company
within ten (10) days after receiving written notice thereof from the Consultant.



3.  
Performance of Services.



 
3.1.  
The Consultant shall devote full time to the Company’s business to render the
Services. The Consultant shall comply with all laws, statutes, ordinances, rules
and regulations relating to the Services. The Consultant may engage in other
activities during the term of this Agreement; provided that such activities do
not materially interfere with the business of the Company. Consultant provides
similar services for other companies, both private and public and as such, will
devote substantial time to other interests. The Consultant may engage in other
activities during the term of this Agreement.

 

      Consultant    Company

 
2

--------------------------------------------------------------------------------

 


4.  
Confidential Information, Trade Secrets, Inventions and Creations.



4.1  
The Consultant acknowledges that in the Consultant’s consulting hereunder, the
Consultant will be making use of, acquiring and adding to the Company’s trade
secrets and its confidential and proprietary information of a special and unique
nature and value relating to such matters as, but not limited to, the Company’s
business operation, internal structure, financial affairs, programs, software,
systems, procedures, manuals, confidential reports, lists of clients and
prospective clients and sales and marketing methods, as well as the amount,
nature and type of services, equipment and methods used and preferred by the
Company’s clients and the fees paid by such clients, all of which shall be
deemed to be confidential information. The Consultant acknowledges that such
confidential information has been and will continue to be of central importance
to the business of the Company and that disclosure of it to or its use by others
could cause substantial loss to the Company. In consideration of consulting by
the Company, the Consultant agrees that during his consulting the Consultant
shall not, for any purpose whatsoever, directly or indirectly, divulge or
disclose to any person or entity any of such confidential information which was
obtained by the Consultant as a result of the Consultant’s consulting with the
Company or any trade secrets of the Company, but shall hold all of the same
confidential and inviolate.



5.  
Indemnification.



5.1  
The Company shall indemnify the Consultant, hold the Consultant harmless, and
defend the Consultant to the fullest extent permitted by applicable law from and
against all claims, threats, suits (except those arising from disputes between
the Company and the Consultant), damages, penalties, liabilities, cost and
expenses including, without limitation, legal fees, costs and disbursements (all
collectively referred to as “liabilities”) incurred, suffered, or expended by or
threatened against the Consultant with respect to any action or inaction in the
course or performance of the Consultant’s duties under this Agreement except for
liabilities arising entirely out of the gross negligence or willful misconduct
of the Consultant. If any claims are made against Consultant he shall be
entitled to an advance of his legal fees upon request to the Board of Directors.
This indemnification shall continue in effect after the expiration or
termination of this Agreement and shall not be deemed exclusive of any other
indemnification right to which the Consultant may be entitled under applicable
law, agreement or the vote of the Board of Directors.



6.  
Notices. All notices and other communications required or permitted to be given
by this Agreement shall be in writing and shall be given and shall be deemed
received if and when either hand-delivered or refused, or deemed received
three-days after being mailed by registered or certified U.S. mail, return
receipt requested, postage prepaid, and if to the

 

 
Company to:
Green Hygienics, Inc.
316 Del Prado Blvd. South
Suite 204
Cape Coral, FL 33990
And if to the Consultant:
Awie Kardiman
1648 Plateau Cres
Coquitlam, BC, V3E 3B3
Canada

 
or at such other address as either party hereto shall notify the other of in
writing.


7.  
Governing Law, Jurisdiction and Venue. The laws of the State of Florida shall
govern this Agreement without regard to any of its conflict of law provision.

 

      Consultant    Company

 
3

--------------------------------------------------------------------------------

 


8.  
Attorneys’ Fees. In any action to enforce this Agreement or for damages relating
to a breach of this Agreement, the Company shall pay attorneys’ fees, costs and
expenses incurred in such action including those of Consultant.



9.  
Non-compete. During the term of this Agreement and for a period of two years
thereafter, Consultant agrees that he will not be employed by or otherwise
engaged in any business which competes with that of the Company. In addition
Consultant shall not, during such two year period, contact any of the Company’s
customers or consultants concerning any business or potential business which
would compete with that of the Company. The provisions of this Section 9 shall
not apply if it is determined that this Agreement was terminated by the
Consultant for Good Reason.



10.  
Miscellaneous.



10.1  
This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns. This Agreement shall be binding upon the Consultant
and his heirs, personal and legal representatives, and guardians, and shall
inure to the benefit of the Consultant. Neither this Agreement nor any part
hereof or interest herein shall be assigned by the Consultant. If there is a
sale of the Company or change in control thereof, as a condition precedent to
any such sale or change in control, the acquiring Company or controlling person
must assume responsibility for this Agreement and all payments due hereunder, in
writing, as a condition to any such transaction. If such person or entity does
not assume liability for this Agreement, then such inaction shall constitute a
breach hereunder and Consultant shall be entitled to the payment provided for in
this Agreement as liquidated damages.



10.2  
The terms and provisions of this Agreement may not be modified except by written
instrument duly executed by each party hereto.



10.3  
The use of any gender herein shall be deemed to be or include the other genders
and the neuter and the use of the singular herein shall be deemed to be and
include the plural (and vice versa), wherever appropriate.



10.4  
This Agreement sets forth the entire, integrated understanding and Agreement of
the parties hereto with respect to the subject matter hereof.



10.5  
The headings in this Agreement are included for the convenience of reference and
shall be given no effect in the construction of this Agreement.

 

      Consultant    Company

 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed, acknowledged, sealed and
delivered this Agreement the day and year first hereinabove set forth.
 

Green Hygienics, Inc.   Determinaction Business Advisory               By: /s/
Bruce Harmon   By: /s/ Awie Kardiman     Bruce Harmon, CFO     Awie Kardiman,
President          
 
  Dated: August 16, 2013    Dated: August 16, 2013  

 
 

      Consultant    Company

 
5

--------------------------------------------------------------------------------

 
 
Addendum
 
Consulting Agreement
Between Determinaction Business Advisory and Green Hygienics, Inc.
 
This Addendum dated September 1, 2013 with an effective date of August 15, 2013
is to the Consulting Agreement between Determinaction Business Advisory and
Green Hygienics, Inc. dated August 15, 2013.
 
In regards to Section 1.3.1.2. related to compensation, the Consulting Agreement
states 300,000 options for common stock.  This Amendment hereby changes this
section to be 300,000 shares of restricted common stock (the “Stock Issuance”)
issued under Rule 144.  The Stock Issuance shall be vested over three years on a
quarterly basis.
 
This modification is the only modification to the Employment Agreement and is
accepted by both parties as witnessed by signature below.
 

Green Hygienics, Inc.   Determinaction Business Advisory               By: /s/
Bruce Harmon   By: /s/ Awie Kardiman     Bruce Harmon      Awie Kardiman    
Chief Financial Officer      
President
 

 
 
6

--------------------------------------------------------------------------------